DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Parikh et al. (Parikh), Pub. No.  2016/0057075.

As to claim 1, Parikh teaches the invention as claimed, including A network management method comprising: in a network including a network device and providing an Internet service to a connected network, autonomously instantiating, in response to Internet service consumption by the connected network, a virtual network device on the network device, to change an available communication speed for Internet service to the connected network (Parikh; Figs. 1 and 6; paragraphs [0008-0010; 0042; 0094-0098]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (Parikh), Pub. No.  2016/0057075, in view of Phillips et al. (Phillips), Pub. No.  2018/0014051.

As to claim 2, Parikh teaches the invention substantially as claimed as discussed above. However, Parikh does not explicitly teach the connected network is one of a plurality of connected networks accessing the network via a shared access point to the network.  Phillips teaches a home network of plurality of customer networks accessing the internet via a broadband network gateway (BNG) (Phillips; Fig. 2; paragraphs [0046; 0050-0051]).  It would have been obvious to one of ordinary skill in the Data Processing art before the effective filling date of the claim invention to combine the teachings of Parikh and Phillips to have the connected network is one of a plurality of connected networks accessing the network via a shared access point to the network because it would allow data from the internet flows to home networks.

As to claims 3-7, Parikh and Phillips teach sampling, over a period of time, one or more communication packets from a stream of packets associated with Internet access by the plurality of connected networks; the sampling of the one or more communication packets occurs at a rate of every X number packets of the stream of packets, with X being an integer value greater than one; the Internet service consumption by the connected network is based on the sampling of the one or more communication packets; generating, based on the sampling of the one or more communication packets, an Internet traffic profile associated with the connected network, the Internet traffic profile comprising a time period and an average consumption of the Internet service during the time period; the network operating condition comprises the Internet traffic profile associated with the connected network and autonomously instantiating the virtual network device is further based on the traffic profile (Parikh; paragraphs [0041-0042]. Phillips; paragraphs [0055-0066]).

As to claims 8-9, Parikh and Phillips teach the virtual network device is one of a virtual Border Network Gateway networking device or a virtual Provider Edge networking device; autonomously decommissioning, in response to a second network operating condition and from the device of the network, a virtual network device to decrease the available transmission speed for Internet access to the connected network (Parikh; paragraphs [0041-0042]. Phillips; Fig. 2; paragraphs [0050-0051]).
Claims 10-20 have similar limitations as claims 1-9; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448